Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00093-CR

                                    EX PARTE Greg SAUL

                  From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. 15-01-002-HCW
                          Honorable Russell Wilson, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order denying habeas
corpus relief is AFFIRMED.

       SIGNED July 1, 2015.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice